Case 8:20-cv-00043-SB-ADS Document 190-28 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:2817




Summary Judgment Ex. 4a


       Sklar Declaration – Exhibit 1
Case 8:20-cv-00043-SB-ADS Document 190-28 Filed 05/14/21 Page 2 of 4 Page ID
                                 #:2818
Case 8:20-cv-00043-SB-ADS Document 190-28 Filed 05/14/21 Page 3 of 4 Page ID
                                 #:2819
Case 8:20-cv-00043-SB-ADS Document 190-28 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:2820
